DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/19/2021 has been entered.
 

Specification
Applicant’s amendment to the specification has been considered and entered for the record.  


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 5, 7-21, 23-35, 39-41 and 43-54 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "disturbing signal" in line 25.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "disturbing unit" in line 27.  There is insufficient antecedent basis for this limitation in the claim.
Claims 2, 3, 5, 7-21, 23-35, 39-41 and 43-54 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite since the claims depend upon and incorporate all the limitations of claim 1.  
Clarification and appropriate corrective action is required.  

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 39 and 40 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter In the instant case, claims 39 and 40 depend upon a canceled claim (canceled claim 36).  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Appropriate corrective action is required. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claim 1-3, 5, 7-21 and 23-54 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yu et al. (WO 2012003348 A2 – hereafter referred to as ‘348) in view of Oh et al. (US 2011/0014600 A1 - hereafter referred to as '600).
‘348 discloses a micro-device for detecting diseases (Abstract) that includes the following limitations for claim 1: 
A micro-device for detecting at the microscopic level a property of a biological material contained in a liquid or existing in a liquid state”: ‘348 discloses a micro-device ([46]; [339]) that is fully capable of detecting a property of a biological material at the microscopic level.  
“an inlet for the biological material to enter the micro-device”:’348 discloses and inlet of the material ([46]; [339]-[3341]; channel 3610).  
 “a probing unit”: ‘348 discloses a probing unit ([339]-[341]).  
“a detection unit”: ‘348 discloses a detection unit ([339]-[341]).  
“a system controller”: ‘348 discloses a system controller ([46], [339]-[341]).  
“an exit for the biological material’s residue or waste to be ousted from the micro-device”: ‘348 discloses an exit for the biological material ([339]). 
“an additive inlet for introducing an additive to the liquid containing the biological material, the addition inlet located in a position selected from the group consisting of before or up-stream to the inlet for the biological material to enter the micro-device, the same as the inlet for the biological material to enter the micro-device, in and being part of the probing unit, and in or being part of the detection unit.”:  ‘348 discloses that the sample is recycled back to and before the sample inlet (Fig. 3) where this recycle would be an additive.  
Regarding the limitation of the bio-identifier, ion or catalyst, ‘348 discloses a micro-dye ([0274]) that reads on the bio-identifier.  
It should be further noted that the probes of ‘348 are used to make various measurements such as electrical properties (e.g. electrical potential, current across the cell 
‘348 differs regarding the limitation of an additive channel or pin-hole.  
‘600 discloses a microfluidic device for separating particles (Abstract) that for claim 1 includes an inlet channel that allows for the introduction of additives ([0127]; [0128]; Fig. 7A).  ‘600 discloses that the additive channel can be on the same side as the inlet and also downstream from the inlet.  ‘600 discloses a buffer channel (channel 717) that also reads on an additive channel which would be downstream from the inlet. 
Therefore, it would have been obvious to one of ordinary skill in the art to employ the channel of ‘600 within ‘348 in order to supply additional indicators to the channel.  The suggestion for doing so at the time would have been in order to supply additives for tailoring rheological properties ([0127]).  
The embodiment of ‘348 used for claim 1 does not specifically disclose that pin-holes are used for the probes.  However, '348 discloses holes (Fig. 45; i.e. pin-holes) that allow the probe to extend into the channel ([356]) where the probe is stretched into the channel, i.e. passes through a pin hole ([0358]).  Finally, the probe or detecting unit would be part of the capillary.  
Therefore, it would have been obvious to one of ordinary skill in the art to employ the holes suggested within ‘348 in order to allow the probe to extend into the channel.  The 
Regarding the newly added limitation of the capillary having two terminal openings with one of the openings being the inlet and the other being the outlet of the micro-device, this limitation taught by ‘348 as there is an inlet into the preprocessing unit (Fig. 38) and ‘348 shows that the detection unit has an inlet and an outlet (Fig. 48; [0367]).  These features are part of all the embodiments of ‘348.  The channels of ‘348 ([339]-[341]; see also Fig. 6) are being interpreted as capillaries which house the probes and detector unit.
Regarding the new limitation where the “system controller configured to control the micro-device to detect and/or identify a disease in the biological material by detecting and measuring a property of the biological material and comparing the measured property with that of a biological subject free of the disease”, ‘348 discloses that the system controller (controller 1801) which monitors the parameters of the system and operates the system based on this data ([311]; [312]).  This is in conjunction with the dye taught by ‘348.
For claim 1, ‘348 discloses that the signal processing unit includes a display, a computer and an A/D converter ([46]) and ‘348 discloses an amplifier that amplifies the signal before sending the signal to the A/D converter ([46]). 
For claim 1, ‘348 does not explicitly disclose a second A/D converter, however, this is merely duplication of parts which would have been obvious to one of ordinary skill in the art in order to have independent control of the disturbing signal from the probing signal.  See MPEP §2144.04 VI B.  



For claim 2, ‘348 discloses detecting properties such as an electrical property ([338]).  
For claim 3, an electrical property detected by '348 is surface charge ([338]).  
For claim 5, the walls of the capillary includes the pre-treatment unit, and recirculation unit ([339]-[341]).  
For claim 8, ‘348 discloses detecting properties such as an electrical property ([338]).  
For claim 9, an electrical property detected by '348 is surface charge ([338]).  
For claim 12, ‘348 discloses that the tube can be rectangular or circular ([17]; [16]).  
For claim 13, ‘348 discloses that diameter can range 0.5 nm to 100 nm ([124]). 
For claim 14, ‘348 discloses that the tube can have a length from 5 nm to 10 mm ([124]). 
For claim 15, '348 discloses a probing and detecting unit ([162]) that is being interpreted as a single unit. 
For claim 16, ‘348 discloses that the radiation energy, i.e. radioactive probing signal, can be applied ([257]).  
For claim 17, the radiation energy of ‘348 would inherently have a radioactive element.  
For claim 18, the specific radiation is drawn to the material operated on by the apparatus which does not structurally define the claimed invention over the prior art.  See MPEP §2115. 
For claim 19, since the probing device of ‘348 applies a voltage to the channels ([21]), this is being interpreted as the positron device of the instant application.  
For claim 20, ‘348 discloses using fluorescence spectroscopy ([321]) where this is being interpreted as a spectroscopic collector.  
For claim 21, this is drawn to the material operated on by the apparatus which does not structurally define the claimed invention over the prior art.  See MPEP §2115.
For claim 34, ‘348 discloses that the detection unit detects a signal and generates a machine readable signal ([46], [339]-[341], [8]).
For claim 35, ‘348 discloses that this signal can be displayed in order to be readable by human eyes ([46]). 
For claim 38, the computer of ‘348 would inherently have a CPU, RAM and ROM. 
For claim 39, ‘348 discloses a manipulator ([46]) that is fully capable of generating a distribution signal and then sending the signal to the computer. 
For claim 40, ‘348 discloses that the disturbing signal that is generated is an electrical signal ([173]).  
For claim 41, the electrical property of ‘348 is being interpreted as an electrical field distribution ([174]).  
For claim 43, ‘348 discloses that the pre-processing unit treats the sample with a probe ([110]).  
For claim 44, ‘348 discloses that a second device can be used ([289]).  
For claim 47, this appears to be drawn to the intended use of the claimed device which does not structurally define the claimed invention over the prior art.  See MPEP §2114.
Claims 48 and 49 are drawn to the material operated on by the apparatus which does not structurally define the claimed invention over the prior art.  See MPEP §2115.  It should be noted that the device of '348 detects cancer cells.  
The embodiment of ‘348 used for claim 1 does not specifically disclose that pin-holes are used for the probes.  However, for claim 7, '348 discloses holes (Fig. 45; i.e. pin-holes) that allow the probe to extend into the channel ([356]).  
Therefore, it would have been obvious to one of ordinary skill in the art to employ the holes suggested within ‘348 in order to allow the probe to extend into the channel.  The suggestion for doing so at the time would have been in order to allow the probe to retract after the suspected entity has passed ([357]).  
For claim 10, applicant is reminded that process steps in an apparatus are not accorded patentable weight.  “The patentability of a product does not depend on its method of production”.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process (In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985)."  Furthermore, the processing steps do not structurally define the instant application over the prior art since the claimed processing steps do not impart a distinctive structural characteristic to the final product.
For claim 11, ‘348 discloses that probe has a dimension of 0. 5 x0.5 micron to about 20 x 20 microns ([68]) which reads on the claimed width.  
For claim 45, ‘348 does not specify that the geometry is different in the second device, however, this is merely a change in shape which would have been obvious to one of ordinary 
For claim 46, ‘348 discloses that the geometry includes width, height, length or shape of the channel since the channel can have different shapes ([17]; [16]).  
For claim 23, the inlet of the additive channel of modified ‘348 is being interpreted as a pin-hole. 
For claim 24, the pin-hole of modified '348 is being interpreted as being located at the probing unit (Fig 1A of ‘600).  
Regarding claims 25-33, these limitations are drawn to the material operated on by an apparatus which does not structurally define the claimed invention over the prior art.  See MPEP §2115.  
For claim 50, ‘348 discloses that the pre-processing can be a filtration unit ([0343]).  
For claim 45, the probe of ‘348 is fully capable of applying a pulsed electrical voltage ([0020]; [0300]). 
For claim 52, this is drawn to the material operated on by the apparatus which does not structurally define the claimed invention over the prior art.  See MPEP §2115.
For claim 53, ‘348 discloses that a second device can be used ([289]).  
For claim 54, ‘348 discloses that the first and second devices can have different shapes ([14]).  




Response to Arguments
Applicant's arguments filed 04/19/2021 have been fully considered but they are not persuasive. 
Applicant argues on page 18 that a second A/D converter is not obvious and pages 18-20 that Yu does not disclose the pin-holes of the claimed invention.  
MPEP §2141 includes the basic factual inquiries for the determination of obviousness.  This section states that an invention that would have been obvious to a person of ordinary skill at the time of the invention is not patentable. See 35 U.S.C. 103  or pre-AIA  35 U.S.C. 103(a).  As reiterated by the Supreme Court in KSR, the framework for the objective analysis for determining obviousness under 35 U.S.C. 103  is stated in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966). Obviousness is a question of law based on underlying factual inquiries. The factual inquiries enunciated by the Court are as follows:
(A) Determining the scope and content of the prior art; 
(B) Ascertaining the differences between the claimed invention and the prior art; and 
(C) Resolving the level of ordinary skill in the pertinent art. 
Objective evidence relevant to the issue of obviousness must be evaluated by Office personnel. Id. at 17-18, 148 USPQ at 467. Such evidence, sometimes referred to as "secondary considerations," may include evidence of commercial success, long-felt but unsolved needs, failure of others, and unexpected results. The evidence may be included in the specification as 
The question of obviousness must be resolved on the basis of the factual inquiries set forth above. While each case is different and must be decided on its own facts, the Graham factors, including secondary considerations when present, are the controlling inquiries in any obviousness analysis. The Graham factors were reaffirmed and relied upon by the Supreme Court in its consideration and determination of obviousness in the fact situation presented in KSR, 550 U.S. at 406-07, 82 USPQ2d at 1391 (2007). The Supreme Court has utilized the Graham factors in each of its obviousness decisions since Graham. See Sakraida v. Ag Pro, Inc., 425 U.S. 273, 189 USPQ 449, reh’g denied, 426 U.S. 955 (1976); Dann v. Johnston, 425 U.S. 219, 189 USPQ 257 (1976); and Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 163 USPQ 673 (1969). As stated by the Supreme Court in KSR, "While the sequence of these questions might be reordered in any particular case, the [Graham] factors continue to define the inquiry that controls."KSR, 550 U.S. at 407, 82 USPQ2d at 1391.
Applicant’s argument in the third paragraph on page 18 is not found persuasive as the applicant has not presented either a reasonable argument that a second A/D converter would not be obvious to one of ordinary skill in the art.  Furthermore, it should be noted that A/D converters are conventional within the art and would be obvious to one of ordinary skill in the art at the time of the invention.  
Applicant’s arguments on the bottom of page 18 through the first paragraph of pate 19 is not found persuasive since the probes of 4512 are retracted from the channel and therefore are connected to the inner channel via a pinhole.  

In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  Applicant reiterates this argument on the bottom of page 19 through the top of page 20.  

Therefore, the claims stand rejected.  
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kimura (US 6,458,601 A1) discloses a microarray chip.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL L HOBBS whose telephone number is (571)270-3724.  The examiner can normally be reached on Variable, but generally 8AM-5PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on 571-272-1374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHAEL L HOBBS/Primary Examiner, Art Unit 1799